Case 1:18-cv-05780-FB-SMG Document 23 Filed 06/27/19 Page 1 of 2 PageID #: 184
                                  CIVIL MINUTE ENTRY

BEFORE:                        Magistrate Judge Steven M. Gold


DATE:                          June 27, 2019


TIME:                          2:30 p.m.


DOCKET NUMBER(S):              CV 18-5780 (FB)



NAME OF CASE(S):
                               Singh v. Lintech Electric, Inc. et al


FOR PLAINTIFF(S):              Silver


FOR DEFENDANT(S):              Mizrahi


                               STATUS CONFERENCE AT
NEXT CONFERENCE(S):            3:00 PM ON SEPTEMBER 19, 2019


FTR/COURT REPORTER:
                               2:37-2:57

MOTION HEARING RULINGS:

   The parties' discovery motions are granted in part and denied in part for the reasons stated on the
   record. Defendants will produce all documents in their custody possession or control by July 10,
   2019 and be precluded from relying in any way this litigation on any documents, other than those
   obtained from others and promptly produced to plaintiff, not produced by that date.

   Plaintiff will, by July 18, 2019, confirm in writing that no documents or information has been
   withheld based upon the general objections and privilege assertion made in response to defendants'
   document demands and interrogatories or, if information or documents were withheld on privilege
   grounds, provide a privilege log and, if withheld on other grands, submit a letter explaining those
   grounds. Plaintiff will be deposed on September 5, and defendant will be deposed on September 6,
   2019.

   THE COURT WILL HOLD A FURTHER CONFERENCE AT 3:00 PM ON SEPTEMBER 19,
   2019.
Case 1:18-cv-05780-FB-SMG Document 23 Filed 06/27/19 Page 2 of 2 PageID #: 185
  The parties shall be prepared:

  (1) to state their respective positions on settlement, with PRINCIPALS WITH FULL
SETTLEMENT DECISION-MAKING AUTHORITY (UP TO THE AMOUNT LAST DEMANDED
FOR DEFENDANTS, DOWN TO THE AMOUNT LAST OFFERED FOR PLAINTIFFS) PRESENT
THROUGHOUT THE CONFERENCE.

  (2) to schedule depositions of non-parties and disclosures of expert reports.

   (3) to articulate the basis for any anticipated summary judgment motions and to be familiar with
  any premotion conference procedures required by the district judge presiding over the case.

  (4) to state whether they will agree to assignment of this case to a magistrate judge for all purposes,
  including jury trial and entry of final judgment.

  Counsel are encouraged to file a written application requesting a settlement conference on an
  earlier date if they believe it might be productive to do so.
